Citation Nr: 1648329	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder. 

2.  Entitlement to service connection for a heart disorder, to include as secondary to a thyroid disorder. 

3.  Entitlement to an effective date earlier than September 24, 2006 for the grant of service connection for PTSD with depression.  

4.  Entitlement to an initial compensable rating prior to June 21, 2013 for PTSD with depression.

5.  Entitlement to an initial rating in excess of 70 percent on and after June 21, 2013 for PTSD with depression.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with depression.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his sister, and T.W.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

In March 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  The Veteran, his sister, and T.W. testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2012.  Transcripts of the hearings are associated with the claims file.

In June 2013, the Board denied entitlement to service connection for a heart disorder and remanded the issues of entitlement to service connection for a thyroid disorder and an acquired psychiatric disorder for additional development.  The Veteran appealed the denial of service connection for a heart disorder to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.

The RO issued a rating decision in September 2013 granting service connection for depression with an evaluation of 0 percent effective September 24, 2006 and of 70 percent effective June 21, 2013.  The Veteran filed a notice of disagreement as to the assigned effective date for the grant of service connection and the disability ratings.  In an April 2014 statement, the Veteran stated that he was still seeking entitlement to service connection for posttraumatic stress disorder (PTSD).

In December 2014, the Board granted service connection for PTSD.  It remanded the claims for service connection of a thyroid disorder and a heart disorder for an addendum medical opinion.  The claims for an earlier effective date for the grant of service connection for depression and increased ratings were remanded for the RO to issue a statement of the case.

The Board notes that in the December 2014 remand it incorrectly characterized the increased rating claim on appeal as "[e]ntitlement to an initial compensable rating prior to September 24, 2006 and an initial rating in excess of 70 percent on and after June 21, 2013."  (Emphasis added.)  The issue should have been characterized as entitlement to an initial compensable rating prior to June 21, 2013 and an initial rating in excess of 70 percent on and after June 21, 2013 for depression.  Although the RO characterized the issue in the January 2016 statement of the case (SOC) as the Board had done in the remand, the RO correctly adjudicated the issue.  The RO summarized in the SOC "entitlement to an evaluation in excess of 0 percent prior to June 21, 2013 is denied."  As such, the Board finds there is no prejudice to the Veteran from its mischaracterization of the issue on appeal in the December 2014 remand.

By a February 2015 rating decision, the RO granted service connection for PTSD with depression (previously rated as depression under Diagnostic Code 9434) and assigned an evaluation of 70 percent effective February 20, 2015, the date the RO combined the rating for the Veteran's service-connected disabilities of PTSD and depression.  In the codesheet to the rating decision, the RO listed a separate rating for depression prior to February 2015.  Subsequently, in a January 2016 rating decision issued for administrative purposes only to correct the codesheet, the RO correctly reflected the combined rating of PTSD with depression.  Accordingly, the Board has styled the issues on the cover page to reflect the combined rating. 

The Board notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that entitlement to a TDIU is part and parcel to a higher evaluation claim, as opposed to a separate claim in and of itself, where the veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  In the Veteran's November 2013 notice of disagreement to the September 2013 rating decision granting service connection for depression, the Veteran's representative wrote that the Veteran seeks a higher initial rating, to include entitlement to a TDIU.  Therefore, the Board finds that the issue of unemployability due to the Veteran's service-connected PTSD with depression is reasonably raised by the Veteran, and this issue is properly before the Board on appeal.  

The issues of entitlement to service connection for a thyroid disorder and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his PTSD with depression results in occupational and social impairment most nearly approximating the 70 percent disability rating for the entire period on appeal, but not in total social impairment.  

2.  The evidence of record reflects that the Veteran did not file a claim for service connection for PTSD with depression prior to September 24, 2006.

3.  The Veteran's PTSD with depression renders him unable to secure and follow substantially-gainful employment consistent with his prior education, training, and work history on and after September 24, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, prior to June 21, 2013 for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Codes 9434-9411 (2016).

2.  The criteria for an initial rating in excess of 70 percent on and after June 21, 2013 for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Codes 9434-9411 (2016).

3.  The criteria for an effective date earlier than September 24, 2006 for the award of service connection for PTSD with depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§  3.102, 3.400 (2016).  

4.  The criteria for a TDIU on and from September 24, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a September 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his family and representative.  In addition, the Veteran was provided an adequate VA examination in June 2013 that described the severity of his PTSD with depression in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits commencing in November 2001 due to obesity and cardiovascular disability (although the Veteran testified at his Board hearing that he also understood that his PTSD contributed to his award of these benefits in 2003).  Assuming PTSD was a basis for the award of his Social Security benefits, the record contains ample evidence of the severity of his PTSD at the time he was awarded benefits.  Moreover, the Veteran has not requested that the records be obtained.  Therefore, VA is under no duty to seek SSA records. 

The Board finds compliance with its December 2014 remand instructions in that the RO issued an SOC in connection with the claims for an earlier effective date for the grant of service connection for PTSD with depression and increased ratings.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the case is ready for adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

II.  Increased Rating

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2016).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings.  Id. at 126-27.  Thus, the analysis in this case is undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran contends that he is entitled to a higher initial disability rating for his PTSD with depression.  This disability has been rated under 38 C.F.R. § 4.130, Diagnostic Codes 9434-9411, as 0 percent disabling prior to June 21, 2013 and 70 percent disabling on and after June 21, 2013.  Diagnostic Code 9434 is used to rate major depressive disorder and Diagnostic Code 9411 is used to rate PTSD.  

Under Diagnostic Codes 9434-9411, which are governed by the same General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior and self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of the types and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Consideration is given to the frequency, severity, and duration of psychiatric symptoms; the length of remission; and the veteran's capacity for adjustment during periods of remission.  

The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  As is relevant herein, a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  

The DSM-IV has been updated with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Rating Schedule addressing mental disorders to reflect the DSM-5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the AOJ.  80 Fed. Reg. 14,308 (March 19, 2015).  The Veteran's appeal was certified to the Board in December 2016; therefore, the claim is governed by DSM-5.

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5, p. 16 (2013).  Nonetheless, the GAF scores assigned will be reported to the extent they are available.

Background

The Board begins by noting that T.W. has been described in the record as the Veteran's roommate, girlfriend, partner, significant other, wife, and common-law wife.  She is referred to herein as T.W. to avoid any appearance that the Board has ruled on her marital status.  The Board notes that the Veteran was married from 1974 through 1978.  The wife from that marriage is referred to as the Veteran's ex-wife.

July 2002 to March 2005 private treatment records from Community Counseling Centers show the Veteran initially sought treatment in July 2002 because he was having severe financial difficulties, had been told he would die soon due to obesity if he did not have surgery, which he could not afford, and had been denied Social Security benefits.  He "lost it" when he received the SSA denial.  He could not remember exactly what happened, but he went to the SSA office to hurt people; however, it was closed.  He reported bar fights on a regular basis and hitting his sister and ex-wife.  He reported suicide attempts, but denied suicidal ideation.  He was close to his family, which was a source of support for him.  He had been working at a casino, but frequently told his supervisors off.  He was disabled due to obesity and heart problems.  

On examination, he was disheveled and dressed peculiarly.  He was confused, anxious, sad, worried, fearful, and angry.  He avoided eye contact and was distractible.  Speech was fast and pressured.  He was indifferent, openly distrustful, uncooperative, and dramatic in relating to the interviewer.  His thought association was loose and stream of thought over inclusive; however, there were no hallucinations or delusions.  The assessed risk of suicide and danger to others was moderate.  

In August 2002, it was noted that the Veteran had a history of violent thought, but no action.  In February 2003, the Veteran went to the emergency room for help, but was transferred to jail for several days for reasons that are not clear from the record.  In June 2003, the Veteran reported that he had not had any suicidal ideation lately, but had had thoughts of not wanting to wake up.  Then, he would look at T.W. and have no intent.  In July 2003, he reported being hospitalized for an anxiety attack and his appearance was disheveled.  In October 2003, the Veteran was distracted, sweaty, shaking, and having problems breathing.  He was sent to the emergency room for a possible heart attack, but returned a little while later.  In May 2004, he reported increased anxiety because T.W. was in the hospital.  He was somewhat confused and had rapid speech.  In August 2004, T.W.'s son was missing.  The Veteran's thought process was slightly rapid and he was confused.  He stated that he would harm someone if the boy was hurt.  In September 2004, the Veteran was distressed, shaking, and crying because T.W. had attempted suicide.

With the exceptions noted above, the Veteran was found on mental status examinations to be dressed normally, cooperative, and fully oriented.  He had good eye contact.  His speech was normal; his cognition and memory were intact.  His thought processes and content were normal.  He denied suicidal and homicidal ideation.  He interacted appropriately with providers.  At numerous group sessions, the Veteran initiated conversation and shared.  He displayed appropriate social skills and was able to demonstrate moderate problem solving skills with at least two other group members.  He was supportive of others.  The sessions frequently included attending a local restaurant.  

Private treatment records from August 2004 to March 2006 from the Veteran's primary care physician, R.J. Casey, D.O., show no depression, anxiety, anger, crying spells, or insomnia.  It was noted that the Veteran had a good social network. 

VA treatment records from August 2007 to June 2013 show that at a May 2007 mental behavioral medicine consultation the Veteran reported that he had lost it a couple of times.  One was the episode where he went to the SSA office with a gun to "kill people."  In 2004, he was hospitalized for chest pain, but did not remember the entire week, except for the last day when he released.  T.W. stated that he was disoriented and did not know her.  She also related an incident where her son came up behind the Veteran and he put a knife to her son's throat.  He had quit drinking in 1989.  He was distrustful of doctors, anxious, guarded, depressed, and with low energy.  He denied suicidal thoughts, but sometimes thought about hurting his upstairs neighbor who kept them up at night.  He reported a suicide attempt in 1974 when he hit his ex-wife and believed that he had caused her to have a miscarriage.  He put a gun to his head and fired, but the gun misfired.  He also took "a bunch of pills" around the same time, but just fell asleep.  He had been drinking heavily at both times.  He had known T.W. for 28 years and they had been together for 10 years.  He spent time with grandchildren from a previous relationship that were of no actual blood relation and one of his sisters.  

In February 2008, T.W. reported that the Veteran wanted to "tear people from limb to limb."  His anger had got very high and he had outbursts.  He had gotten into an argument with a neighbor recently who threatened to kill the Veteran's dog.  The Veteran worried that in anger he would hurt the neighbor.  

In June 2008, the Veteran sought treatment for depression and suicidal ideation.  A few days earlier he had become violent, fought with T.W.'s son and threw a box at him, and threatened to shoot the son, their roommate, and himself.  He denied physical altercations with others, but reported throwing things and yelling.  He reported passive suicidal thoughts while hospitalized, but denied a plan.  He was not judged to be suicidal or homicidal at discharge.  He was hospitalized for two weeks.  He went to live with his sister after discharge because T.W. did not want to live with him.  

In August 2008, the Veteran stated that, if T.W. were to leave him permanently, he would end his life by "hiking up a mountain and jumping off," but then noted he would talk with his sister first and felt he could be persuaded to make better choices.  He denied present suicidal or homicidal ideation and was judged to be at low risk of suicide.  In October 2008, the Veteran had a dispute with someone in the hospital and had threatened to shoot him or her.  A physician determined that the Veteran was not acutely homicidal or suicidal.  

In March 2009, the Veteran reported that T.W. had housing issues, but he did not want her to move back with him.  They were talking every day.  He discussed some vague suicidal ideation stating that, if they did not get back together, there was just no reason for him to live.  The provider found the Veteran was not a danger to himself or others.  In April 2009, it was noted that the Veteran "continues to have good communication with [T.W.] and looks forward to seeing her when his SC gets cleared,"(which appears to be a reference to his service connection claim).    

Beginning later in 2009, the Veteran was functioning well.  He saw T.W. occasionally.  He started a business and was selling items at renaissance fairs on weekends.  He had gone to a fair in Colorado for five days in August 2011 and enjoyed it greatly.  In January 2013, the Veteran reported that he had a pretty good, full plate.  He was still active in fairs on weekends and had been asked to be president of a geo-cache club.  It was determined that the Veteran had stabilized and was formally discharged from mental health treatment.

Except as noted above, on mental status examinations, the Veteran was consistently dressed and groomed appropriately, oriented fully, calm, cooperative, appropriate, and with good eye contact.  Speech was normal.  His mood was frustrated and affect was irritable at times in connection with VA treatment and the claims process, but otherwise generally "not too bad" to bright and cheerful.  GAF scores were 52 in May 2007; 65 in July 2008 shortly after hospital discharge; 57 in August 2008; 71 in September 2010; 65 in January and August 2011; 70 in March, July, and August 2012; and 70-75 in January 2013.  

At his March 2012 Board hearing, the Veteran testified that his VA psychiatrist was happy with his progress.  She did not want him to take any medication because she did not feel that he needed it.  He had a good support group and people with whom he talked to every day, including his landlady who he saw two or three times a day and enjoyed seeing.  See March 2012 Hearing Transcript at 34-35.  However, he could not go anyplace crowded and shopped late at night.  Id. at 43.  T.W. testified that the Veteran's PTSD led to their split.  Id. at 24.  

The Veteran was afforded a VA examination in June 2013.  He reported that after his in-service trauma he could not trust his command, trusted very few of his colleagues, and withdrew from his friends.  It was noted that service personnel records showed that he exhibited a contempt for orders and lack of respect for colleagues.  He got into fights a few times in the military and in his 20s; however, around age 28 he realized that fighting does not solve anything.  He had not engaged in physical violence since then.  He married in boot camp in 1974 and divorced in 1978.  After service, he had a couple of romantic relationships and was "married" a second time from 1997 to 2008.  He could not trust anyone so he only had acquaintances that he had known from the bars.  He reported very few social connections and did not find it worth it to trust people or to make friends.

After service, the Veteran worked at Paramount Studios and at a wrecker service.  In 1989, he attended the police academy and worked as a police officer from 1991 until 1994, when he was asked to resign because he reported concerns about other police officers' unethical behavior.  Thereafter, he worked mostly security jobs.  He was never out of work for more than one to two weeks.  His PTSD symptoms affected his ability to work in that he was often irritable with co-workers and customers, and his hypervigilance interfered with his judgment.  

The examiner checked the following symptoms relating to the diagnoses of PTSD, major depressive disorder, and personality disorder not otherwise specified without providing a mental status examination or discussion of the basis for determining the presence of the symptoms:  depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss; impairment of short- and long-term memory; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and spatial disorientation.  However, the examiner concluded the Veteran's level of occupational and social impairment was mild or with transient symptoms that decreased work efficient and ability to perform occupational tasks during periods of significant stress.  A GAF score of 50 was assigned.  

VA treatment records from June 2013 to April 2016 show the Veteran was seen for mental health treatment beginning in June 2015.  His chief complaint was that "[m]y lawyer is helping me with my VA claims and says I need to be seeing someone for my PTSD."  His only psychiatric symptoms were insomnia, fatigue, nightmares, intrusive memories, and hyperarousal.  He reported two prior suicide attempts (a gun to his head in 1975 and a medication overdose in 1977).  He generally denied violent behavior, but did hit his ex-wife once in 1975.  He reported that he had reservations about trusting a woman again after his last failed "marriage."  He had a little business selling at festivals and flea markets on the weekends.  It forced him to get out and be around people; although, it made him nervous to be around people.  He was pleased that he may have found a new hunting buddy.  He had a goal of buying some land and opening a hunting reserve for veterans and others who could not afford expensive deer leases.

On mental status examinations, he was groomed appropriately and oriented fully.  Speech was normal.  His mood was fairly euthymic with bright affect.  There was no psychosis or significant disturbance in thought content or process.  There was one report in June 2015 that his thoughts were occasionally circumstantial.  Judgment was intact and insight was fair to good.  He denied suicidal and homicidal ideation.  His strengths included good therapeutic rapport, good social skills, and positive social support, which included a sister, grandchildren, and several friends.  He had also developed closer relationships with his other two sisters.  

Analysis

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD with depression results in occupational and social impairment most nearly approximating the 70 percent disability rating for the entire period on appeal, but not in total social impairment.  

With respect to the period prior to June 21, 2013, the evidence establishes that the Veteran exhibited symptoms of significant depression through at least 2009.  He also had several episodes of anger outbursts where he threatened or took action to hurt others.  For example, there is evidence that the Veteran hit his ex-wife and sister, had fights when he was in his 20s, went to the SSA office with a gun to hurt people, put a knife to T.W.'s son's throat, and fought with and threaten to kill T.W.'s son.  The Veteran's anger, as well as suicidal ideation, led to a two-week hospitalization beginning in June 2008 and resulted in T.W. leaving him.

The Board acknowledges that the Veteran's symptoms were much improved beginning in late 2009.  In fact, GAF scores from September 2010 to January 2013 were 65 to 75, indicating mild to transient symptomatology.  He was not taking any medication and was formally discharged from mental health treatment in January 2013.  The June 2013 VA examiner found that the Veteran exhibited many symptoms of his psychiatric diagnoses, most of which were not consistent with recent treatment records; yet, she ultimately concluded that he had only mild or transient occupational and social impairment.  When the Veteran sought treatment in June 2015, it appears to have been only at his representative's urging to help with his VA compensation claim.    

Nonetheless, it appears the Veteran functions much better living with his sister than he did when he was living in a family situation where he had more demands placed upon him and more people with whom to interact.  Moreover, the evidence shows that, in times of stress and when the Veteran has to respond to the needs and/or situations of others, he tends to decompensate.  Thus, resolving all doubt in favor of the Veteran, the Board finds that the symptoms of the Veteran's PTSD with depression most nearly approximate the severity, frequency, and duration of symptoms that warrant a 70 percent disability rating prior to June 21, 2013.

The evidence does not show, however, that the Veteran's PTSD with depression is productive of total occupational and social impairment that warrants a 100 percent disability rating at any point during the appeal period.  The evidence shows that his symptoms are not manifested consistently by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The Veteran also does not exhibit persistent danger of hurting himself or others.  As noted above, there is evidence of threats and action to hurts others.  In addition, there are two reported suicide attempts in the 1970s when he was drinking and some fleeting passive thoughts of suicide.  However, with the exceptions of the events in July 2002 and June 2008, treating providers and the VA examiner have not found that the Veteran poses a persistent danger of hurting himself or others.  

The Veteran's representative provides in a June 2016 correspondence that a statement in a September 2010 VA Suicide Risk Assessment warrants a 100-percent disability rating because it shows that the Veteran is a persistent danger of hurting self or others.  The statement provides that the Veteran reported three past suicide attempts.  The last was several years ago when he took a bunch of pills.  However, the cited Suicide Risk Assessment determined that the Veteran was at no risk for suicide.  He did not have suicidal ideation at the time or in the last 180 days.  While he had some risk factors for suicide, he also had "multiple protective factors."  As such, the Board finds the opinion of the healthcare provider that the Veteran was at no risk for suicide to be more probative than the representative's lay assessment.  Moreover, the overwhelming record evidence shows that the Veteran had only two remote suicide attempts in the 1970s.  

The evidence also does not show total social impairment.  The Veteran reports that he has a good support group and people with whom he talks daily.  He has positive relationships with his sisters, grandchildren, friends, and landlady.  The Veteran does not have significant trouble going out in public.  He is able to go to restaurants.  He started a business and goes to fairs on weekends.  He even traveled to Colorado for a week and really enjoyed the experience.  He has no difficultly going to medical appointments, and is able to share, support, and interact appropriately with others in group therapy situations.  The Veteran states that he has a pretty good, full plate, and was asked to be president of a geo-cache club.  He also had a goal of opening a hunting reserve.

Regarding total occupational impairment, as will be discussed more fully below, the Veteran is granted entitlement to a TDIU for the entire period on appeal.  However, the laws and regulations pertaining to entitlement to a TDIU and a 100 percent disability rating under the General Rating Formula for mental disorders are different.  For a 100 percent disability rating, in addition to total occupational impairment, there must be shown total social impairment.  For reasons discussed above, total social impairment is not persuasively shown in this case.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board finds that based on the overall record evidence, including the lay statements, his symptoms are not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a schedular rating higher than 70 percent for the entire period on appeal.  

All potentially applicable diagnostic codes have been considered, whether or not they were raised by the Veteran; and no other diagnostic codes would allow for a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Although there was increased function during the appeal period, the Board has resolved doubt in favor of the Veteran and determined that a lower level of disability rating is not warranted.  Thus, staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Board has considered whether extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's PTSD with depression symptoms are fully addressed by the rating criteria.  In addition, the Board has taken into consideration those symptoms that are not explicitly listed as examples under the General Rating Formula for Mental Disorders; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  There is no objective evidence that any manifestations of the Veteran's disability are unusual or exceptional.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In conclusion, the Board has afforded the Veteran the benefit of the doubt that his symptoms of PTSD with depression warrant a 70 percent disability rating, but no higher, for the period prior to June 21, 2013.  However, the preponderance of the evidence is against a finding of a rating in excess of 70 percent for the Veteran's symptoms on and after June 21, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.  Earlier Effective Date

In general, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Veteran's claim for entitlement to an earlier effective date for the award of service connection for PTSD with depression stems from the January 2008 rating decision that granted him entitlement to service connection for depression and assigned an effective date of September 24, 2006, the date of his initial claim for service connection of PTSD.  The Veteran has vaguely asserted that he filed a claim for service connection in 2001; although, it is not clear what he was claiming.  See June 2009 VA Mental Health Outpatient Note.

The Board finds, however, that no evidence of record can be construed as a claim for service connection for PTSD, depression, any acquired psychiatric disorder, or any psychiatric symptoms prior to the September 24, 2006 claim.  Rather, the record reflects that the Veteran did not submit any statements, written or otherwise, prior to September 24, 2006 that mentioned PTSD, depression, any acquired psychiatric disorder, or any psychiatric symptoms, or that showed an intent to claim benefits for such disorders or symptoms.  Therefore, according to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, September 24, 2006 is the appropriate effective date for the grant of service connection for PTSD with depression.  

Thus, the Board finds that in this case, the only date that could serve as a basis for the award of service connection for PTSD with depression is the date of receipt of the Veteran's initial application for service connection on September 24, 2006.  There is no legal entitlement to an earlier effective date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.

IV.  TDIU

VA will grant a TDIU when the evidence shows that a veteran is unable to secure or follow a substantially-gainful occupation consistent with the veteran's education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when service connection is in effect for one disability rated as 60 percent or more, or when there are two or more service-connected disabilities with at least one disability rated as 40 percent or more, such that there is a combined rating of at least 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The record must also show that the service-connected disability or disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially-gainful occupation. 38 C.F.R. §§ 3.340, 4.16(a).  

During the pendency of this appeal, service connection has been in effect only for PTSD with depression, which is now rated as 70 percent disabling during the entire appeal period.  Therefore, the Board finds that the Veteran's service-connected disability meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Thus, the remaining inquiry is whether such disability renders the Veteran unable to secure or follow a substantially-gainful occupation.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.  

In the present case, the record shows that the Veteran has two years of college.  He has worked most recently as a police officer and in the security field, but has some sales experience.  He last worked full-time in November 2001.  See May 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  

The Veteran was granted pension benefits in a January 2008 rating decision, effective from September 2006.  Pension benefits are essentially monetary benefits provided to war-time veterans who are unemployable due to any disability, rather than due to service-connected disability alone.  The primary medical basis for the favorable determination was impairment caused by depression, which was rated as 70 percent disabling.  The RO also considered the Veteran's hypertension and thyroid disorder, which were rated as 10 percent disabling, as well as other impairment evaluated as 0 percent disabling.  Thus, it is clear that the Veteran's primary impairment stemmed from his now service-connected PTSD with depression.  

Consistent with that decision to award pension benefits, the record shows the presence of depression, irritability, anger outbursts, sadness, distrustfulness, contempt for authority, difficulty interacting with supervisors, and hypervigilance.  These symptoms support the notion that the Veteran's service-connected disability renders him unable to secure and follow substantially-gainful employment consistent with his prior education, training, and work history.  In these circumstances then, the reasonable conclusion is that the impairment from PTSD with depression, which supported the award of pension benefits, likewise supports the award of TDIU benefits.  Therefore, entitlement to a TDIU is granted effective from September 24, 2006.  



ORDER

Entitlement to an initial 70 percent rating, but no higher, prior to June 21, 2013 for PTSD with depression is granted.

Entitlement to an initial rating in excess of 70 percent on and after June 21, 2013 for PTSD with depression is denied.

Entitlement to an effective date earlier than September 24, 2006 for the grant of service connection for PTSD with depression is denied.  

Entitlement to a TDIU on and after September 24, 2006 is granted.


REMAND

In December 2014, the Board remanded the claim for service connection of a thyroid disorder for an addendum opinion to the June 2013 thyroid examination, and remanded the claim for service connection of a heart disorder because it was intertwined with the thyroid disorder claim.  The RO obtained the requested addendum opinion in February 2016 (see Virtual VA documents); however, the RO did not readjudicate issues thereafter as instructed in the Board's remand instructions.  As such, the claims must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims for service connection of a thyroid disorder and of a heart disorder, to include as secondary to a thyroid disorder, in light of the February 2016 addendum opinion and all the evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


